Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 13, 2014

                                      No. 04-14-00789-CV

                                     IN RE Harry GROVE

                                 Original Mandamus Proceeding

                                            ORDER

Sitting:         Karen Angelini, Justice
                 Sandee Bryan Marion, Justice
                 Patricia O. Alvarez, Justice

        Relator filed this petition for writ of mandamus on November 13, 2014. The parties have
since filed a joint motion to dismiss the proceeding pursuant to the parties’ agreement which
fully resolved the underlying dispute.

     The parties’ joint motion to dismiss this proceeding is GRANTED. This original
mandamus proceeding is DISMISSED. The court’s opinion will issue at a later date.

           It is so ORDERED on November 13th, 2014.


                                                           _____________________________
                                                           Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of November, 2014.




                                                           _____________________________
                                                           Keith E. Hottle
                                                           Clerk of Court